Continuation of REQUEST FOR RECONSIDERATION/OTHER 12
The request for reconsideration has not been considered but does not place the application in condition for allowance for the following reasons. 

The Applicant's arguments in favor for allowability filed 05/02/2022 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. § 101
The Applicant asserts, on pages 12-14 of the response filed 05/02/2022, that the processing circuitry configured to perform the steps, as recited by amended independent claim 1, is not drawn to a mental process because they include a multi-step manipulation of data that requires a significantly greater number of data-manipulation steps than the independent claim of TQP, which the Federal Circuit acknowledged does not recite a mental process. The Applicant asserts that this means that amended independent claim 1 does not recite a mental process. 
The Applicant’s arguments are not persuasive because the steps as recited in amended independent claim 1 are a multi-step manipulation that could conceivably be performed in the human mind. The Federal Circuit in Synopsys discloses that the multiple data manipulation steps specific to the claims of TQP were a multi-step manipulation that could not conceivably be performed in the human mind. Therefore, analysis of the specific steps of the claims of TQP must be considered in the determination of the whether a multi-step manipulation can or cannot be conceivably be performed in the human mind. However, the steps of the amended independent claim 1 are not similar to the steps of the claims of TQP, and the steps of the amended independent claim 1 can be conceivably be performed in the human mind. The Examiner maintains that the steps of claim 1 are mental processes because the steps involve basic arithmetic and mathematical manipulation of values of a signal which could conceivably be performed in the human mind with the aid of pencil and paper. For example, a skilled artisan can look at accelerometer signals of a patient performing sit-to-stand tests, determine parameters of the signals such as maximums and minimums, compare those parameters, determine a patient functional status, and then memorizing or writing down the timestamps and patient functional status. Additionally, the computations and data manipulation as a whole do not amount to a process that cannot conceivably be performed in the human mind with the aid of pencil and paper. 

The Applicant asserts, on pages 14-18 of the response filed 05/02/2022, that amended independent claim 1 limits the alleged abstract idea into a practical application of using accelerometer signals generated by an implantable medical device in order to analyze a set of sit-to-stand tests performed by the patient. 
This argument is not persuasive for the following reasons. 
The Applicant asserts the element “meaningfully limits the claim because it requires the accelerometer signal to be collected by circuitry an implantable medical device, and not ordinary processing circuitry” and because “the accelerometer signals collected by the implantable medical device tracks patient movements during sit-to-stand tests”  (Page 17 of the response filed 05/02/2022) and “Collecting a plurality of accelerometer signals using accelerometer circuitry of an implantable medical device is not mere data gathering because this element requires that an implantable medical device collect the accelerometer signals” (Page 18 of the response filed 05/02/2022). 
This argument is not persuasive. The implantable device and accelerometry circuitry are recited at such a high level of generality that they amount to ordinary processing circuitry. Additionally, US 7,848,810 B1 (Nabutovsky) (previously cited) indicates that implantable medical devices with accelerometers are well-known. Such  Additionally, the use of the implantable device for collecting accelerometer signals is not more than mere data gathering because it only amounts to tracking patient movements during sit-to-stand tests.
The Applicant asserts that the element of claim 1 integrates the exception into a practical and is not insignificant extra-solution activity because it is “unlike the claim elements that the court have held to be ‘well known’” (Page 16 of the response filed 05/02/2022). 
This argument is not persuasive. The Examiner asserts that the Applicant’s arguments are not commensurate with the scope of the rejection because the determination of whether an element is a well-known, routine, and conventional activity, is only evaluated in Step 2B of eligibility analysis (i.e., the determination of whether a claim amounts to significantly more than the judicial exception itself) (see MPEP 2106.05(d)). Therefore, the “well-known” consideration is not relevant to the determination of whether an element integrates the exception into a practical application. However, for the sake of argument, the Examiner makes the following comments. The determination of whether an element is well-known, routine or conventional is based on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. MPEP 2106.05(d) (I). The required factual determination of whether an activity is well-understood, routine and convention must be expressly supported in writing, and appropriate forms of support include a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). See MPEP 2106.05 (d)(I)(2). Page 7 of the Final Rejection mailed 02/08/2022 describes the determination of the use of an implantable device with accelerometry circuitry for collecting a plurality of accelerometer signals as being a well-known, routine, and conventional activity. 

The Applicant asserts, on page 19 of the response filed 05/02/2022, that the accelerometer circuitry being a part of an implantable medical device “improves the process of analyzing accelerometer signals to determine a patient functional status, because the implantable medical device is located within the patient, meaning that the implantable medical device moves when the patient moves”. This argument is not persuasive. The collection of accelerometer signals of a patient using an implantable medical device is not an improvement to the technology or technical field because it is well-known in the technical field to collect accelerometer signals of a patient using an implantable medical device. See page 7 of the Final Rejection mailed 02/08/2022 which describes the determination of the use of an implantable device with accelerometry circuitry for collecting a plurality of accelerometer signals as being a well-known, routine, and conventional activity. 

The Applicant’s arguments with regards to the patent eligibility of claims 2-22 are not persuasive because the Applicant’s arguments with regards to claim 1 are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                             
/ALLEN PORTER/Primary Examiner, Art Unit 3792